Citation Nr: 1447042	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a kidney disability.

2.  Entitlement to an increased rating for service-connected residuals of gunshot wound, neck and right shoulder with damage to muscle, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971. 

This matter is before the Board of Veterans' Appeals on an appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi.  In January 2011, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for a kidney condition secondary to service-connected disability.  In March 2011, the RO denied a claim for an increased rating for service-connected residuals of gunshot wound, neck and right shoulder with damage to muscle, evaluated as 20 percent disabling.  

In a statement (VA Form 21-4138)), received in February 2013, the Veteran stated that he desired to withdraw his request for a hearing before a Decision Review Officer, which had been scheduled for March 2013, and there is no record that a request for another hearing was ever made.  Accordingly, appellate review may proceed.  

The issue of entitlement to service connection for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2004, the RO denied the Veteran's claim for service connection for a kidney condition.
 
2.  The evidence received since the RO's February 2004 decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a kidney disability.  

3.  The residuals of gunshot wound, neck and right shoulder with damage to muscle, are shown to have been productive of pain, but not ankylosis of the scapulohumeral articulation, motion of the major arm limited to midway between the side and shoulder level, recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, malunion of the humerus with marked deformity, or a severe disability of Muscle Group IV or XXIII.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's February 2004 decision denying the Veteran's claim for service connection for a kidney condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for the rating in excess of 20 percent for service-connected residuals of gunshot wound, neck and right shoulder with damage to muscle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.45, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5200-5202, 5304, 5323 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In December 2003, the RO denied the Veteran's claim for service connection for a kidney condition.  The Veteran was notified of this decision by way of a cover letter, dated in February 2004.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c). 

In January 2010, the Veteran filed to reopen the claim, and in January 2011, the RO denied the claim on the merits, after reopening it.  The Veteran has appealed. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The most recent and final denial of these claims was in February 2004.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The RO's January 2011 decision shows that the RO reopened the claim, and denied it on the merits.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The evidence of record at the time of the RO's February 2004 decision included the Veteran's service treatment reports, which did not show any treatment for kidney symptoms.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1976 and 2003.  This evidence showed that beginning in May 2003, the Veteran was noted to have renal insufficiency, with subsequent findings of a 2-centimeter (cm.) renal mass in the right kidney.  A September 2003 VA examination report showed that the examiner noted a history of variable renal function tests in terms of blood work, and a 2 cm. spot on his right kidney, with normal creatine and BUN levels in August 2003, that urinalysis negative for protein in May 2002, and that a microalbumin screen had been negative.  The final diagnoses noted that there was no evidence for renal failure or azotemia.  

The Veteran's discharge (DD Form 214) showed that he had service in the Republic of Vietnam, and that his awards included the Combat Infantryman Badge.

At the time of the RO's December 2003 rating decision, service connection was (and remains) in effect for residuals of gunshot wound, neck and right shoulder with damage to muscle, diabetes mellitus, peripheral neuropathy of the bilateral feet, hypertension, and residuals, right pneumothorax.  

In February 2004, the RO denied the claim.  The RO concluded that a kidney disorder was not shown, after noting that the Veteran's laboratory results were normal, and that there was no evidence of renal failure or azotemia.  

At the time of the RO's February 2004 decision, the evidence indicated that the Veteran did not have a kidney disability, and there was no competent opinion in support of the claim. 

The evidence received since the RO's February 2004 decision includes VA and non-VA medical reports, dated between 2004 and 2013.  Overall, this evidence includes private treatment reports, to include several renal ultrasound reports, dated between 2004 and 2007, with notations of renal insufficiency, and a kidney lesion, as well as findings of two small, simple cysts in the right kidney, echogenic densities with shadowing in the right kidney consistent with stones, and an isoechoic questionable nodule in the right kidney.   

VA progress notes, dated between 2004 and 2010, show that beginning in 2009, there are notations of kidney lesion, and nephrotic syndrome with unspecified pathological lesion in kidney.  

This evidence, that was not of record at the time of the February 2004 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran's post-service treatment reports include evidence to show that he currently has a disability of the kidneys.  See e.g., Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  This evidence was not of record in February 2004, and the RO denied the claim for lack of a current disability at that time.  The claim for a kidney disability is therefore reopened.

Increased Rating - Residuals, Gunshot Wound, Neck and Right Shoulder

The Veteran argues that an increased rating is warranted for his service-connected residuals of gunshot wound, neck and right shoulder with damage to muscle.  He argues that he has a great deal of pain.  See Veteran's appeal (VA Form 9), received in October 2012.

The evaluation of gunshot wounds is highly complex, and the Board has reviewed the evidence in great detail: With regard to this history of the disability in issue, see 38 C.F.R. § 4.1 (2013), the Veteran's service medical records show that in June 1969, while serving in the Republic of Vietnam, the Veteran sustained gunshot wounds of the right neck, right chest and scapular with right pneumothorax, with no artery or nerve involvement.   

An April 1970 report notes complaints of right scapular pain, and that the bullet had entered at the base of the neck and exited under the scapula, with some decreased ROM (range of motion) due to pain, but that he was able to function.  There was some occasional right arm numbness.  

The Veteran's separation examination report, dated in December 1970, notes a history of GSW (gunshot wound) to the right shoulder, with no residual disability.

As for the post-service medical evidence, an April 1976 VA examination report noted that the Veteran complained of stiffness in his back, shoulders, neck and chest, with right shoulder pain.  On examination, he was noted to have a healed, 2" x 3/8" entrance wound scar at the base of the neck, that was healed, not adherent, non-fibrotic and non-symptomatic.  There was also a fairly large blowout-type scar, oval, 2.5" x 2" at the right scapula that was healed, fibrotic, sensitive, and somewhat adherent, with some loss of tissue and muscle substance of the underlying infraspinatous Muscle Group IV, with a palpable, asymptomatic defect of the scapula at that site, providing evidence against this claim.  

An October 2002 VA examination report contained diagnoses that included mild shoulder and neck strain, with no worsening since the last examination, and no atrophy or objective findings of weakness, providing more evidence against this claim.  

A September 2003 VA examination report noted that the Veteran reported right shoulder aching three times per year, lasing a day each episode, a limitation of right shoulder motion, right upper extremity weakness, and a limitation of neck motion due to stiffness and discomfort.  The examiner stated that his symptoms were nonprogressive in nature.  

On examination, there was mild atrophy of the shoulder muscles, and 4/5 motor strength in the right upper extremity, providing more evidence against this claim. 

The relevant diagnosis was gunshot wound to the right neck and shoulder with residual symptoms.  

In a rating decision, dated in July 1969, the RO granted service connection for residuals, gunshot wound, neck and right shoulder with damage to Muscle Group IV, evaluated as 20 percent disabling.  

In July 2002, the Veteran filed a claim for an increased rating, and in November 2002, and in February 2004, the RO denied the claim.  There was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c).  In this regard, although additional medical evidence was received prior to the expiration of the appellate period for the RO's February 2004 determination, it did not contain material findings for the disability in issue, and it therefore did not contain new and material evidence.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In January 2010, the Veteran filed a claim for an increased rating, and in March 2011, the RO denied the claim.  The Veteran has appealed.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees. 

The RO has granted service connection for residuals of a gunshot wound of the right shoulder.  This condition is not specifically listed in the diagnostic codes of the VA's disability rating schedule.  When an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2013); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The RO has evaluated the Veteran's disability as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5304.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2013).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

Under 38 C.F.R. § 4.73, DC 5304, a severe disability to Muscle Group IV warrants a 30 percent rating.  Muscle Group IV consists of the intrinsic muscles of the shoulder girdle, which include the supraspinatus, infraspinatus and teres minor, the subscapularis, and the coracobrachialis.  The function of the muscles in Muscle Group IV is stabilization of the shoulder against injury in strong movements, holding head of humerus in socket, abduction, outward rotation, and inward rotation of arm.  Id. 

Under 38 C.F.R. § 4.73, DC 5323, a severe disability to Muscle Group XXIII warrants a 30 percent rating.  The function of the muscles in Muscle Group XXIII affects: Movements of the head; fixation of shoulder movements.  Muscles of the side and back of the neck: Suboccipital; lateral vertebral and anterior vertebral muscles.  

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: The velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  All such evidence serves to define slight, moderate, moderately severe, and severe muscle injuries due to gunshot wounds or other trauma.  38 C.F.R. § 4.56. 

Under 38 C.F.R. § 4.56, a severe disability of muscles is evidenced by ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

VA progress notes, dated between 2009 and 2010, note arthritis (otherwise unspecified), with complaints of multiple joint pain.  

A VA muscle examination report, dated in March 2010, shows that the Veteran complained of right shoulder pain, and weakness that feels "as if the bone is out of socket."  He denied any problems associated with the scarring of the neck or back.  He denied receiving any treatment for this injury or being followed for care by a physician.  He denied pain.  The report notes the following: he did not use any assistive devices, he denied being incapacitated due to his muscle injury or scars, or having functional impairment in performing chores at home.  He is independent in his activities of daily living, transfers, and ambulation.  

On examination, he could remove and put on his shirt without difficulty.  There was a 6 x .1 cm. scar at the base of the right neck that was normally-pigmented, superficial, smooth, flat, and stable.  There was no adherence to underlying tissue.  The scar had normal texture with that of the surrounding skin.  There was no pain on examination.  There was no disfiguration, and no loss or limitation of function.  The Veteran could fully rotate his head without limitation.  There was a circular 5 cm. scar on the center aspect of the mid-upper scapula.  The scar was deep, depressed, hyper-pigmented, smooth, and stable.  It was not adherent to underlying tissue, and it had rough texture.  The scar was not painful.  The right shoulder was without swelling, effusion, or deformity.  There was no muscle loss.  Biceps were asymmetrical.  Muscle strength was 4+ on the right.  X-rays of the right shoulder showed an osteophyte off the superior and inferior aspect of the acromion, and a minimal amount of narrowing of the acromioclavicular joint.  There were no fractures or dislocations.  Active motion in the right shoulder showed flexion from 0 to 65 degrees, extension from 0 to 30 degrees, external rotation from 0 to 60 degrees, internal rotation was "sacral," and abduction was from 0 to 55 degrees.  There was pain on the extreme of motion. Repetitive motion did not change his range of motion or his symptoms.  He was unable to reach overhead.  The capsule was very tight and the humeral head was unable to be moved with full passive range.  

The impression was status post gunshot injury with stable scars.  The examiner stated that DeLuca provisions could not be clearly delineated, and that the Veteran could have further limitations in range of motion during a flare-up, and pain in a functional capacity, but this could not be estimated without resort to mere speculation.  Endurance can also be limited during exacerbations.  There were no complaints of fatigue.   

A VA diabetes mellitus examination report, dated in March 2010, shows that the Veteran was noted to be independent in his ADLs and that he did not report problems in terms of his household and leisure time activities, providing more factual evidence against this claim.

A VA peripheral nerve examination report, dated in March 2010, shows that the Veteran indicated that he was awaiting surgery for carpal tunnel syndrome involving his right upper extremity.  On examination, the Veteran had 5/5 strength, with the exception of 5-/5 strength in the right hand.  The report states that there was electrophysiologic evidence of bilateral carpal tunnel syndrome.  

A VA opinion, dated in February 2011, shows that the Veteran's claims file had been reviewed.  The Veteran was noted degenerative changes, as demonstrated in a March 2010 X-rays.  The opinion states the following: The degenerative changes of the Veteran's right shoulder and right upper rib were not caused by or a result of his gunshot injury.  There is no indication that his right shoulder or right upper rib was affected by his muscle injury.  Osteoarthritis is caused by wear and tear on a joint.  The cartilage can break down and wear away.  As a result, the bones rub together, causing pain, swelling, and stiffness.  Bony spurs or extra bone may form around the joint, and the ligaments and muscles around the joint become weaker and stiffer, as in the Veteran's case.  

A VA muscle disability benefits questionnaire (DBQ), dated in May 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: there was a history of a penetrating muscle injury.  The Veteran is right-handed.  There was a history of injury to Muscle Group XXIII.  There was no history of an extensive muscle hernia, or fascial defects.  There were minimal entrance and exit scars.  The muscle injuries did not affect muscle substance or function.  The Veteran had fatigue and pain on his right side.  Right shoulder, elbow, and wrist strength were 5/5.  There was no muscle atrophy.  The Veteran has degenerative arthritis of the cervical spine.  The Veteran's muscle injury did not impact his ability to work, to include causing an inability to keep up with work requirements due to muscle injury.  

The examiner stated that DeLuca provisions could not be clearly delineated, and that the Veteran could have further limitations in range of motion during a flare-up, and pain in a functional capacity, but this could not be estimated without resort to mere speculation.  Endurance can also be limited during exacerbations.  There were no complaints of fatigue.  The diagnosis was status post gunshot injury, neck.  

A VA scar benefits questionnaire (DBQ), dated in May 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: The results of the Veteran's March 2010 VA examination report were reviewed with him, and the Veteran offered no change in the condition of this muscle injury.  He was unemployed as a machinist since 2002 and was presently receiving SSDI (Social Security Disability Insurance).  He used no assistive devices.  He denied being incapacitated from his muscle injury or scars, and having any functional impairment in performing chores at home.  

Functionally, he is independent in activities of daily living, transfers, and ambulation.  His scars were not painful, unstable with frequent loss of covering, productive of both pain and instability, or due to burns.  The right upper extremity was not affected by his scars.  The posterior trunk was affected by his scars, which were located at the base of the right neck, and on the center aspect of the mid-upper scapula.  The neck scar was 6 x 0.1. cm, and the scapular scar was 5 cm., superficial, and non-linear.  The scars were not productive of a limitation of function, and there are no other pertinent physical findings, complications, conditions, signs, or symptoms.  Photographs were not indicated.  The diagnoses note status post gunshot injury to neck, with entrance and exit sites.

In this case, the Veteran's right shoulder X-rays show degenerative changes. However, there is a VA opinion which states that these degenerative changes are not related to his service-connected injuries, and the May 2013 VA muscle DBQ states that the Veteran's muscle injuries do not affect muscle substance or function (an important consideration in this gun shot wound case).

In addition, there is no evidence of indications of ragged, depressed and adherent scars, loss of deep fascia or muscle substance, soft flabby muscles in the wound area, muscles that swell or harden abnormally in contraction, or severe impairment of function.  The Veteran's right shoulder ranges of motion, and functioning, are discussed in association with DeLuca, infra, and this discussion is incorporated herein.  Briefly stated, he has been shown to have right upper extremity strength of no less than 4+/5, and there is no evidence of muscle atrophy dated within the time period in issue.  He has denied being incapacitated from his muscle injury or scars, and having any functional impairment in performing chores at home.  Functionally, he is independent in activities of daily living, providing factual evidence against this this claim.  

In summary, the evidence is insufficient to show that the Veteran's service-connected residuals of a gunshot wound of the right shoulder are productive of a severe disability.  See 38 C.F.R. § 4.56.  Therefore, a rating in excess of 20 percent is not warranted under DCs 5304 or 5323.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board must consider all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, in light of the Veteran's service, it is important for the Veteran to understand that the Board has reviewed the evidence at length in order to find a basis to grant the Veteran a higher rating. 

Under 38 C.F.R. § 4.71a, DC 5200 (ankylosis of the scapulohumeral articulation), favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees warrants a 30 percent for the major arm. 

Under 38 C.F.R. § 4.71a, DC 5201, limitation motion to midway between the side and shoulder level warrants a 30 percent disability rating for the major arm. 

Under 38 C.F.R. § 4.71a, DC 5202, a 30 percent rating is warranted for humerus, other impairment of: With recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, or with "malunion of: marked deformity."

In this case, there is no medical evidence of ankylosis of the scapulohumeral articulation, motion of the major arm limited to midway between the side and shoulder level, recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, or malunion of the humerus with marked deformity.  Therefore, a rating in excess of 20 percent under DC 5200, DC 5201, or DC 5202 is not in order.  See also 38 C.F.R. § 4.71a, DC 5003. 
 
The Board has also considered the functional impairment which can be attributed to pain and weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see also VAGCOPPREC 9-98 (Aug. 14, 1998).  As noted above, several examiners have cited the "DeLuca" criteria.     

In this case, a rating in excess of 20 percent is not warranted on the basis of additional functional loss due to pain and weakness.  While the Veteran's reports of pain and weakness have been considered, and while is some limitation of right shoulder motion, the evidence is insufficient to show that his symptoms result in any additional functional limitation to a degree that would support a rating in excess of 20 percent.  In this regard, the March 2010 VA examination report shows that there was pain on the extreme of motion, however, repetitive motion did not change his range of motion or his symptoms.  The Veteran has been shown to have right upper extremity strength of no less than 4+/5, and there is no evidence of muscle atrophy dated within the time period in issue.  The May 2013 VA DBQs show that he has denied being incapacitated from his muscle injury or scars, and having any functional impairment in performing chores at home.  Functionally, he is independent in activities of daily living.  The May 2013 VA muscle DBQ states that the Veteran's muscle injuries do not affect muscle substance or function.  It was also determined that the Veteran's muscle injury did not impact his ability to work.  Accordingly, a rating in excess of 20 percent is not warranted, even with consideration of the Veteran's pain symptoms.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report on the symptoms of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability for his disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and they are therefore afforded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this regard, it is important to note that the Veteran's statements have been considered.  If they were not considered, there would be little basis for the current evaluation, let alone a higher evaluation as the post-service evidence, which includes what only can be described as numerous examinations, provide evidence, overall, against the claim. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Evaluations in excess of 20 percent are provided for certain manifestations of the service-connected gunshot wound, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115 . 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that the Veteran worked as a machinist until 2002.  A May 2013 VA DBQ shows that he has denied being incapacitated from his muscle injury or scars, and having any functional impairment in performing chores at home, that functionally, he is independent in activities of daily living, that the Veteran's muscle injuries do not affect muscle substance or function, and that it was determined that the Veteran's muscle injury did not impact his ability to work.  There is no evidence of post-service surgery or hospitalization related to the disability in issue. The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability in issue.  He reports that he quit working in 2002, but he has not attributed this to the service-connected disability in issue.  A May 2013 VA DBQ shows that he has denied being incapacitated from his muscle injury or scars, and having any functional impairment in performing chores at home, that functionally, he is independent in activities of daily living, that the Veteran's muscle injuries do not affect muscle substance or function, and that it was determined that the Veteran's muscle injury did not impact his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by this record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Again, multiple examinations have provided evidence against this claim and it is only with consideration of the problems the Veteran has cited above that allows for the 20% evaluation.   

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2010, of the evidence required in establishing his claim, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  To the extent that the Veteran has reported that his is receiving SSDI, and these records are not associated with the claims file, a remand is not required to attempt to obtain these records.  A statement from the Social Security Administration shows that these benefits were awarded in 2004, about six years prior to receipt of the Veteran's claim.  Thus such records would not be material to his claim.  See 38 C.F.R. § 3.400 (2013).  In addition, the Veteran has not identified these records as being material to his claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has been afforded several examinations.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence has been received to reopen the claim for service connection for a kidney disability, and the appeal, to this extent only, is granted.

A rating in excess of 20 percent for service-connected residuals of gunshot wound, neck and right shoulder with damage to muscle, is denied.


REMAND

With regard to the claim for service connection for a kidney disability, the Veteran argues that this condition has been caused or aggravated by a service-connected disability, specifically, by his service-connected diabetes mellitus.

Service connection is currently in effect for posttramatic stress disorder, ischemic heart disease, residuals of gunshot wound, neck and right shoulder with damage to muscle, diabetes mellitus, peripheral neuropathy of the bilateral feet, hypertension, and residuals, right pneumothorax.  

VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, in December 2004, the Veteran was afforded an examination and a negative etiological opinion was obtained.  However, this examination was many years prior to his January 2010 claim, and this report is now almost ten years old.  Considerable medical evidence has been added to the claims file since that time, which further reduces the probative value of the opinion.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008).  In summary, the Veteran has not yet been afforded an examination in association with his January 2010 claim, and an etiological opinion has not been obtained.  On remand, he should be scheduled for examination of his kidneys.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant kidney symptoms after 2010, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After the development requested in the first paragraph of this remand has been completed, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any kidney disorder found.  

The requested opinion requires that the examiner must have notice of the Veteran's service-connected disabilities.

The examiner should state whether or not the Veteran currently has a kidney disorder, and, if so, what the diagnosis is, and if it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed kidney disability was caused by, or aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected diabetes mellitus. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

 "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


